EXHIBIT 99.2 FOURTH QUARTER 2010 Supplemental Operating and Financial Data Camden College Park - College Park, MD 508 Apartment Homes Currently 96% Occupied Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Fourth Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Joint Venture Development Communities 18 Development Pipeline & Land 19 Acquisitions and Dispositions 20 Debt Analysis 21 Debt Maturity Analysis 22 Debt Covenant Analysis 23 Unconsolidated Real Estate Investments Debt Analysis 24 Unconsolidated Real Estate Investments Debt Maturity Analysis 25 Capitalized Expenditures & Maintenance Expense 26 2011 Financial Outlook 27 Non-GAAP Financial Measures - Definitions & Reconciliations 28 Other Data 30 Community Table 31 In addition to historical information, this document contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 Houston, TEXAS (February 3, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2010. Funds from Operations (“FFO”) FFO for the fourth quarter of 2010 totaled $0.73 per diluted share or $53.9 million, as compared to ($0.53) per diluted share or ($36.3) million for the same period in 2009.FFO for the three months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.FFO for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments. FFO for the twelve months ended December 31, 2010 totaled $2.72 per diluted share or $194.3 million, as compared to $1.68 per diluted share or $109.9 million for the same period in 2009.FFO for the twelve months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.FFO for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, and a $0.04 per diluted share impact from losses related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $17.1 million or $0.24 per diluted share for the fourth quarter of 2010, as compared to a net loss of $79.3 million or $1.19 per diluted share for the same period in 2009.EPS for the three months ended December 31, 2010 included a $0.13 per diluted share impact from the gain on sale of discontinued operations, and a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.EPS for the three months ended December 31, 2009 included a $1.24 per diluted share impact from impairment losses on land held for development and predevelopment investments. For the twelve months ended December 31, 2010, Camden reported net income attributable to common shareholders of $23.2 million or $0.33 per diluted share, as compared to a net loss of $50.8 million or $0.80 per diluted share for the same period in 2009.EPS for the twelve months ended December 31, 2010 included a $0.14 per diluted share impact from the gain on sale of discontinued operations, and a net $0.05 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, offset by an impairment associated with a technology investment.EPS for the twelve months ended December 31, 2009 included a $1.31 per diluted share impact from impairment losses on land held for development and predevelopment investments, a $0.27 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same-Property Results For the 46,293 apartment homes included in consolidated same-property results, fourth quarter 2010 same-property net operating income (“NOI”) increased 0.1% compared to the fourth quarter of 2009, with revenues increasing 1.3% and expenses increasing 3.3%.On a sequential basis, fourth quarter 2010 same-property NOI increased 3.4% compared to the third quarter of 2010, with revenues declining 0.3% and expenses declining 5.8% compared to the prior quarter.On a full-year basis, 2010 same-property NOI declined 3.5%, with a revenue decline of 2.0% and expense growth of 0.4% compared to the same period in 2009.Same-property physical occupancy levels for the combined portfolio averaged 93.5% during the fourth quarter of 2010, compared to 93.1% in the fourth quarter of 2009 and 94.3% in the third quarter of 2010. The Company defines same-property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden completed one acquisition during the quarter for approximately $23 million through its Multifamily Value Add Fund, in which it owns a 20% interest. The Fund acquired Camden South Bay, a 270-home stabilized apartment community located in Corpus Christi, TX. In addition, on December 21, 2010, the Company acquired substantially all of the ownership of Camden Plaza and Camden College Park, two of the Company’s joint ventures, resulting in Camden’s ownership interest in each joint venture increasing from 30.0% to 99.9%.The two communities had a combined value of $146 million, and the joint ventures were consolidated for financial reporting purposes on the acquisition date.The Company did not record a gain or loss on these transactions, as the net consideration approximated the fair market value of the net assets received. Disposition Activity The Company disposed of two properties during the fourth quarter for a total of $104.0 million and a gain of $9.6 million:Camden Westwind, a 464-home community in Ashburn, VA, and Camden Oasis, a 602-home apartment community in Euless, TX. Development Activity Construction was completed during the fourth quarter at Camden Ivy Hall, a $17 million joint venture community which is currently 68% leased.Construction continued during the quarter on two wholly-owned development communities:Camden Lake Nona, a $61 million project in Orlando, FL; and Camden Summerfield II, a $32 million project in Landover, MD.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by early to mid-2012.Subsequent to quarter-end, the Company began construction on Camden Royal Oaks II, a $14 million project in Houston, TX scheduled for initial occupancy in late 2011 with construction completion expected by mid-2012. Camden has two additional joint venture communities which recently completed lease-up:Belle Meade, a $38 million project that is currently 98% leased; and Braeswood Place, a $50 million project that is currently 91% leased. The Company has eight additional development communities which may begin construction in 2011 or 2012. Equity Issuance During the fourth quarter, Camden issued 1,949,070 common shares through its at-the-market (“ATM”) share offering program at an average price of $50.55 per share, for total net consideration of approximately $97.0 million.During full-year 2010, Camden issued a total of 4,867,705 common shares through its ATM program at an average price of $48.37 per share, for total net consideration of approximately $231.7 million.Subsequent to quarter-end, Camden issued an additional 71,343 common shares at an average price of $54.06 per share, for total net consideration of approximately $3.8 million, relating to trades executed in December 2010 but settled in January 2011. Earnings Guidance Camden provided initial earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.70 to $3.00 per diluted share, and full-year 2011 EPS is expected to be $0.20 to $0.50 per diluted share.First quarter 2011 earnings guidance is $0.65 to $0.69 per diluted share for FFO and $0.01 to $0.05 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2011 earnings guidance is based on projections of same-property revenue growth between 3.25% and 5.0%, expense growth between 2.5% and 3.5%, and NOI growth between 4.0% and 6.0%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 4, 2011 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 5729208, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 186 properties containing 63,316 apartment homes across the United States. Upon completion of two properties under development, the Company’s portfolio will increase to 63,923 apartment homes in 188 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Total property revenues (a) EBITDA Net income attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Income from continuing operations attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Funds from operations ) Per share - diluted ) Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (c) % %) %) %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 58
